Title: From John Adams to Louisa Catherine Johnson Adams, 29 December 1818
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daugher
Quincy Decr. 29 1818

Your Journal to the 20th has Sett me on fire. Give my respectfull Compliments to Mr Clay and tell him that I Sincerely Unite with You—in Your request that he would bring in a Bill to Settle the Ettiquette of the United States. The debates in Congress Upon that important Subject, will amuse, divert, instruct and edify me to the End of my Life.
I pitty Mrs Monroe; I pitty Mrs H; but above all I pitty You. I Seriously Approve the Advice of Mrs Monroe and Mrs H.
The Corps diplomatic, is a necessary Evil in all modern civilised Nation. But they are the most plausible, the most Subtle the most intriguing, the most Seducing, and the most incendiary Clubbs in the World
As they cannot have the P. or his Lady at their Parties they naturally Court Mrs H. If She Accepts one Invitation She must all, and thus make herself a dissipated Slave.
Ettiquette is a thing to be done but not talked about. Mrs H. has no Rank but She ought to be treated as if She had.
This is no novel embarrassment. Such exist in every Court in Europe notwithstanding their Experience and established or pretended Customs. I have Seen ridiculous Scenes in Versailles between the Princes of the Blood of the Second Order and the Ambassadors of Austria and Russia.
Venice prohibited All Intercourse between Senators and Ambassadors. In Holland no Correspondence was held between Legislators and foreign Ministers but in Ceremony. The great Patriot Van Berckell for twenty Years was urged to dine with French Ambassadors but never accepted but one Invitation and that was to a dinner made by the Duke de la Vauguion in honour of the U.S. upon my reception by their H.M.
Jealousies Envys Competitions Espionage are most dangerous in Republicks and in ours more than in any other.
Your Experience in Berlin Petersburg & St. James’s; Your Sense Witt, and perfect fluency and Purity in the French Langue, will hold you constantly besieged by the foreign Ministers and their Ladies.
I therefore Advise you, as discretely as possible to comply with the Advice of Mrs Monroe and Mrs H.
Yours Affectionately
John Adams